Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-14 and 16-20 are allowed 
3.	Independent claims 1, 8, 13 and 14 claim a display device includes a frame frequency detector, a data generator, a data driver, and a plurality of pixels. The frame frequency detector is configured to detect a varied frame frequency to generate frame frequency information. The data generator is configured to receive an image signal and the frame frequency information, confirm an expanded frame period  exceeding a reference frame period in one frame from the frame frequency information, and correct an image data signal corresponding to the image signal to correspond to a luminance changed according to the expanded frame period. The data driver is configured to output a data voltage corresponding to the image data signal. The plurality of pixels is configured to emit luminance corresponding to the data voltage. The reference frame period is a period in which the plurality of pixels is configured to emit light with a constant luminance corresponding to the data voltage, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Seo et al., US Patent Application Publication (20170069256), hereinafter “Seo”, Baba et al., US Parent Application 1. A display device comprising: a frame frequency detector configured to detect a varied frame frequency to generate frame frequency information; a data generator configured to: receive an image signal and the frame frequency information; confirm an expanded frame period exceeding a reference frame period in one frame from the frame frequency information; and correct an image data signal corresponding to the image signal to correspond to a luminance changed according to the expanded frame period; a data driver configured to output a data voltage corresponding to the image data signal; and a plurality of pixels comprising transistors and being configured to emit luminance corresponding to the data voltage, wherein: the reference frame period is a period in which the plurality of pixels is configured to emit light with a constant luminance corresponding to the data voltage; and the expanded frame period is a period in which the plurality of pixels is configured to emit light with a changed luminance relative to the reference frame period caused, at least in part, by a leakage current of the transistors”.
In regards to claims 1, 8, 13 and 14 the representative prior art is Seo, Baba and Ge. Seo discloses a display apparatus includes a display panel comprising a plurality of data lines and a plurality of gate lines crossing the plurality of data lines, a frequency detector configured to receive an input synchronization signal with an input frequency which is varying in a preset frequency range and to count clock cycles of an input frame in the input synchronization signal, and a synchronization signal generator configured to generate an output synchronization signal which has an insertion frame corresponding to a frame of maximum frequency within the preset frequency range and inset the insertion frame in a vertical blanking period of the input frame, based on the clock count.
Baba discloses a liquid crystal panel for displaying an input image and a black image during one frame period, a target black display period ratio calculating unit configured to obtain a black image display period occupying one frame period of the input image, a black display period ratio change amount calculating unit configured to obtain the amount of change in ratio of black display period for each of one or a plurality of frames, a black display period ratio determining unit configured to calculate the ratio of black display period for an actual display, a black display period control unit configured to control a period for displaying the input image and the black image on the image display unit, and a display luminance control unit configured to restrain variations in luminance of the image display unit during one frame period within a predetermined range are provided.
Ge discloses pixel circuits may each include a display pixel electrode that applies electric fields to a corresponding portion of the liquid crystal material. Thin-film transistor circuitry and other structures in the display pixels may control operation of the display pixels circuits. The thin-film transistor circuitry may be configured to handle operation of the display at multiple refresh rates. To accommodate multiple refresh rates, each pixel circuit may include a pair of transistors. A first transistor is used to apply data signals from a data line to the display pixel electrode. A storage capacitor is used to maintain the data signal on the electrode..

In regards to claims 1, 8, 13 and 14 Seo, Baba and Ge, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “the expanded frame period is a period in which the plurality of pixels is configured to emit light with a changed luminance relative to the reference frame period caused, at least in part, by a leakage current of the transistors.” of the claimed 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694